Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 23, 2021.

Amendments
           Applicant's amendments, filed December 23, 2021, is acknowledged. 
	Claims 1-11, 13-14, 17-23 are cancelled.
	Applicant has amended claim 12.
	Claims 12, 15-16 are pending.
Claims 12, 15-16 are under examination. 

	
Priority
	This application is a National Stage of International Application No. PCT/KR2016/013049 filed November 11, 2016, claiming priority based on Korean Patent Application No. KR1020150159888 filed November 13, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.	



Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 09/24/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0345130 A1 to Park et al. (referred to as Park ‘130); in view of Ieronimakis, et al., “Coronary adventitial cells are linked to perivascular cardiac fibrosis via TGFβ1 signaling in the mdx mouse model of Duchenne muscular dystrophy”, Journal of Molecular and Cellular Cardiology. 63 (2013) 122–134. 
	This rejection is repeated for the same reasons set forth in the previous Office actions mailed 03/19/2021 and 09/24/2021. Although Applicant amended claim 12 to recite that the gene carrier is adenovirus-associated virus serotype 9, this limitation is not required by the claims when the pharmaceutical composition comprises “(a) CCN5 protein”, as an active ingredient. 
	Park '130 discloses a method for treating cardiac fibrosis or a heart disease accompanied by cardiac fibrosis (see [0051] and claim 19), comprising: a step of administering to a subject in need 
	Park ‘130 teaches treating cardiac fibrosis or a heart disease accompanied by cardiac fibrosis, generically (paragraphs [0049-0051]). Park ‘130 teaches that CCN5 prevents myocardial hypertrophy by inhibiting TGFβ signaling (see [0017], “we have found that the CCN5 protein prevents myocardial hypertrophy by inhibiting the TGF-β-SMAD signal pathway.”; and [0108], “We showed that TGF-β signaling is modulated by CCN2 and CCN5 … CCN5 appears to exert these anti-hypertrophic and –fibrotic effects by blocking the TGF-β-SMAD signaling pathway.”). However, Park ‘130 does not teach treating Duchenne muscular dystrophy, specifically. Prior to the effective filing date of the instantly claimed invention, Ieronimakis is considered relevant prior art for teaching that Duchenne muscular dystrophy (DMD) is a heart disease caused by cardiac fibrosis and that pharmacological inhibition of TGFβ signaling reduces fibrosis and improves skeletal muscles and cardiac function in a mouse model of DMD (see ABSTRACT, “In Duchenne muscular dystrophy (DMD), progressive accumulation of cardiac fibrosis promotes heart failure. … Utilizing the mdx model of DMD [a mouse model], we … pharmacological inhibition of TGFβR1 signaling reduced the fibrotic response.”; and page 132, col. 2, “Accordingly, inhibition of TGFβ signaling has been shown to reduce fibrosis and improve skeletal muscle and cardiac function of mdx mice”; emphasis added).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method for treating cardiac fibrosis or a heart disease accompanied by cardiac fibrosis, as taught by Park ‘130, to treat Duchenne muscular dystrophy, specifically, with a reasonable expectation of success because (1) Park ‘130 teaches administration of CCN5 has anti-hypertrophic and anti-fibrotic effects by inhibiting TGFβ 
The claims further recite wherein the treating Duchenne muscular dystrophy comprises: (1) myofibroblast-specific apoptosis, (2) suppression of differentiation of fibroblast into myofibroblasts, and (3) suppression of interstitial fibrosis accumulation in heart. Claim scope is not limited by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. In this case, the recitation merely states intended results which naturally flow from performing the process steps positively recited in the claim and does not clearly limit the claim to a particular structure or manipulative action. As set forth above, the structure and manipulative steps of the instantly claimed invention are taught or fairly suggested by the combined teachings of the cited prior art. There is no requirement that the intended results or functional characteristics recited in the claim are expressly recognized by the cited prior art.
	Park '130 discloses wherein the CCN5 protein comprises an amino acid sequence of instant SEQ ID NO: 1 (see paragraph [0054]; compare to SEQ ID NO: 3 of Park ‘130).
	Park '130 discloses wherein the nucleic acid encoding CCN5 protein consists of a nucleotide sequence of instant SEQ ID NO: 2 (see paragraph [0019]; compare to SEQ ID NO: 1 of Park ‘103).

Alignment between instant SEQ ID NO: 1 and SEQ ID NO: 3 of US 2013/0345130 A1 and U.S. Patent No. 9,855,315 B2:

    PNG
    media_image1.png
    532
    884
    media_image1.png
    Greyscale


Alignment between instant SEQ ID NO: 2 and SEQ ID NO: 1 of US 2013/0345130 A1 and U.S. Patent No. 9,855,315 B2

    PNG
    media_image2.png
    831
    586
    media_image2.png
    Greyscale

		
	Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0345130 A1 to Park et al. (referred to as Park ‘130); in view of Ieronimakis, et al., “Coronary adventitial cells are linked to perivascular cardiac fibrosis via TGFβ1 signaling in the mdx mouse model of Duchenne muscular dystrophy”, Journal of Molecular and Cellular Cardiology. 63 (2013) 122–134, as applied to claims 12 and 15 above; and in further view of Mason et al. "Cardiac gene Journal of Controlled Release. Volume 215, 2015, pages 101-111 (publicly available August 2015).
	This rejection is newly applied. In papers filed 12/23/2021, Applicant amended claim 12 to recite that the gene carrier is adenovirus-associated virus serotype 9, which is only required if the pharmaceutical composition comprises “(b) a gene carrier including a nucleic acid encoding CCN5 protein”, as an active ingredient.
	As discussed above, Park ‘130 teaches administration of an effective amount of a pharmaceutical composition comprising a gene carrier including a nucleotide sequence encoding CCN5 protein.	Park '130 teaches that the gene carrier is an adeno-associated virus ([0025] lines 4-5). Park '130 does not teach that the adeno-associated virus is adenovirus-associated virus serotype 9, specifically. Prior to the effective filing date of the instantly claimed invention, Mason is relevant prior art for teaching the use of adeno-associated viral carriers for gene therapy targeted to the heart. In particular, Mason teaches that adenovirus-associated virus serotype 9 (AAV9) “could remain in the thoracic cavity for a longer duration of time compared to the other serotypes”, “had no negative effect on cardiac function”, “did not cause local inflammation”, and “has also shown robust gene expression in the myocardial tissue” (see pages 105-106, joining paragraph; see Figure 2). Although Park '130 only teaches the use of adeno-associated viruses, generically, as gene carriers, Mason teaches the advantages of adenovirus-associated virus serotype 9, specifically, as a gene carrier targeted to the heart. Therefore it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the method taught by Park '130 by using adenovirus-associated virus serotype 9 (AAV9), specifically, as the gene carrier because Mason teaches that AAV9 “could remain in the thoracic cavity for a longer duration of time compared to the other serotypes”, “had no negative effect on cardiac function”, “did not cause local 
	Park '130 discloses wherein the CCN5 protein comprises an amino acid sequence of instant SEQ ID NO: 1 (see paragraph [0054]; compare to SEQ ID NO: 3 of Park ‘130).
	Park '130 discloses wherein the nucleic acid encoding CCN5 protein consists of a nucleotide sequence of instant SEQ ID NO: 2 (see paragraph [0019]; compare to SEQ ID NO: 1 of Park ‘103).

Response to Arguments - 35 U.S.C. 103
	Applicant’s remarks filed 12/23/2021 have been carefully considered, but are not found persuasive. It is noted that Applicant has filed a COPY of an affidavit previously submitted on 08/05/2020 and considered in the Office action mailed 10/09/2020.

	Applicant argues that claim 12 has been amended to define the gene carrier to AAV9. Applicant further points to the declaration under 37 C.F.R. 1.132 (the Park Declaration) submitted on 08/05/2020 and generally asserts “unexpectedly superior results” shown by the declaration. See page 5, second paragraph, and page 6, first paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. The Park Declaration has been previously considered in the Office action mailed 10/09/2020. Any secondary consideration or alleged unexpected result relying on the gene carrier being defined as AAV9 cannot be considered commensurate in scope with the instant claims. The claims do not require AAV9 as a gene carrier because claim 12 recites that CCN5 protein itself, as opposed to a gene carrier including a nucleic acid encoding CCN5 protein, may alternatively be administered (see claim 12, lines 3-5, “administering to the subject a pharmaceutical composition comprising, as an active ingredient, (a) CCN5 protein or (b) a gene carrier including a nucleic acid encoding CCN5 protein”). The Park  because Park '130 teaches that CCN5 has anti-hypertrophic and anti-fibrotic effects by inhibiting TGFβ signaling (see [0108]) and Ieronimakis teaches pharmacological inhibition of TGFβ signaling as a means of treating DMD (see ABSTRACT and page 132, col. 2).

	Applicant argues that Park ‘130, Ieronimakis, and Mason are silent on treatment of DMD, and, to the contrary, the instant application shows treatment of DMD by reducing interstitial fibrosis diffusion. See page 5 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCP A 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Ieronimakis teaches that Duchenne muscular dystrophy (DMD) is a heart disease caused by cardiac fibrosis and that pharmacological inhibition of TGFβ signaling treats DMD (see ABSTRACT, "In Duchenne

Utilizing the mdx model of DMD [a mouse model], we ... pharmacological inhibition of TGFβRl
signaling reduced the fibrotic response."; and page 132, col. 2, "Accordingly, inhibition of TGFβ
signaling has been shown to reduce fibrosis and improve skeletal muscle and cardiac function of mdx
mice"). Park '130 teaches administration of CCN5 protein or a gene carrier including a nucleic acid encoding CCN5 protein for treatment of cardiac fibrosis via inhibiting TGFβ signaling (see [0017]). Moreover, under the broadest reasonable interpretation of the claims, the subject being treated by the method of claim 12 reasonably encompass the mouse DMD/mdx model taught by Ieronimakis. That is, contrary to Applicant’s remarks, Ieronimakis expressly teaches treatment of DMD.

Applicant generally asserts that the intended result recitations of claim 12 “meaningfully limit the claims and distinguish the instant claims from the asserted references.” See pages 6-7 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. Claim scope is not limited by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. In this case, the instant claims recite wherein the treating Duchenne muscular dystrophy comprises: (1) myofibroblast-specific apoptosis, (2) suppression of differentiation of fibroblast into myofibroblasts, and (3) suppression of interstitial fibrosis accumulation in heart. The recitation merely states intended results which naturally flow from performing the process steps positively recited in the claim and does not clearly limit the claim to a particular structure or manipulative action. As set forth in the rejection above, the structure and manipulative steps of the instantly claimed invention are taught or fairly suggested by the combined teachings of the cited prior art. Applicant’s argument fails to provide any evidence, specific argument, or technical reasoning as to how the intended results recitations clearly limit the scope of the claimed invention so as to patentably distinguish the instant claims from the combined prior art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is 

	Claims 12, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,855,315 B2 to Park et al. (issued: 2 Jan 2018); in view of US 2013/0345130 A1 to Park et al. (referred to as Park ‘130); in view of Ieronimakis, et al., “Coronary adventitial cells are linked to perivascular cardiac fibrosis via TGFβ1 signaling in the mdx mouse model of Duchenne muscular dystrophy”, Journal of Molecular and Cellular Cardiology. 63 (2013) 122–134, as applied to claims 12 and 15 above; and in further view of Mason et al. "Cardiac gene therapy: Recent advances and future directions" Journal of Controlled Release. Volume 215, 2015, pages 101-111 (publicly available August 2015).
	This rejection is newly applied. In papers filed 12/23/2021, Applicant amended claim 12 to recite that the gene carrier is adenovirus-associated virus serotype 9, which is only required if the pharmaceutical composition comprises “(b) a gene carrier including a nucleic acid encoding CCN5 protein”, as an active ingredient.
	U.S. Patent No. 9,855,315 B2 to Park et al. is the patent issued from U.S. Application 13/636,500, which was previously published as US 2013/0345130 A1 to Park et al. (referred to as Park ‘130).
Claim 1 of ‘315 is directed to a method of reducing cardia fibrosis in a subject with heart failure comprising a step of administering to the subject a composition comprising a therapeutically 
	As discussed above, the claims of ‘315 are directed to treating cardiac fibrosis, generically, as opposed to treating Duchenne muscular dystrophy (DMD), specifically. U.S. Patent No. 9,855,315 B2 is the patent issued from U.S. Application 13/636,500, which was previously published as US 2013/0345130 A1 to Park et al. (referred to as Park ‘130). Park ‘130 discloses that CCN5 prevents myocardial hypertrophy by inhibiting TGFβ signaling (see [0017], “we have found that the CCN5 protein prevents myocardial hypertrophy by inhibiting the TGF-β-SMAD signal pathway.”; and [0108], “We showed that TGF-β signaling is modulated by CCN2 and CCN5 … CCN5 appears to exert these anti-hypertrophic and –fibrotic effects by blocking the TGF-β-SMAD signaling pathway.”). However, Park ‘130 does not teach treating Duchenne muscular dystrophy, specifically. Prior to the effective filing date of the instantly claimed invention, Ieronimakis is considered relevant prior art for teaching that Duchenne muscular dystrophy (DMD) is a heart disease caused by cardiac fibrosis and that pharmacological inhibition of TGFβ signaling reduces fibrosis and improves skeletal muscles and cardiac function in a mouse model of DMD (see ABSTRACT, “In Duchenne muscular dystrophy (DMD), progressive accumulation of cardiac fibrosis promotes heart failure. … Utilizing the mdx model of DMD [a mouse model], we … pharmacological inhibition of TGFβR1 signaling reduced the fibrotic response.”; and page 132, col. 2, “Accordingly, inhibition of TGFβ signaling has been shown to reduce fibrosis and improve skeletal muscle and cardiac function of mdx mice”; emphasis added).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute treatment of heart failure accompanied with cardiac fibrosis generically, as claimed in Patent ‘315, with treatment of Duchenne muscular dystrophy (DMD) specifically, as taught by Ieronimakis, with a reasonable expectation of 
The instant claims further recite wherein the treating Duchenne muscular dystrophy comprises: (1) myofibroblast-specific apoptosis, (2) suppression of differentiation of fibroblast into myofibroblasts, and (3) suppression of interstitial fibrosis accumulation in heart. Claim scope is not limited by claim language that does not limit a claim to a particular structure. See MPEP 2111.04. In this case, the instant recitation merely states intended results which naturally flow from performing the process steps positively recited in the claim and does not clearly limit the claim to a particular structure or manipulative action. As set forth above, the structure and manipulative steps of the instantly claimed invention are prima facie obvious over the patent claims of ‘315 and cited prior art. There is no requirement that the intended results or functional characteristics recited in the claim are expressly recognized by the patent claims of ‘315 and cited prior art.
Claim 2 of ‘315 recites wherein the nucleotide sequence encoding CCN5 comprises the nucleotide sequence of SEQ ID NO: 1, which is identical to SEQ ID NO: 2 of the instant application (alignment provide above).

	As discussed above, claim 1 of ‘315 recites administration of an adeno-associated virus vector comprising a nucleotide sequence encoding a CCN5 protein. The claims of ‘315 do not recite wherein the adeno-associated virus vector is adenovirus-associated virus serotype 9 vector, specifically. Prior to the effective filing date of the instantly claimed invention, Mason is relevant prior art for teaching the use of adeno-associated viral carriers for gene therapy targeted to the heart. In particular, Mason teaches that adenovirus-associated virus serotype 9 (AAV9) “could remain in the thoracic cavity for a longer duration of time compared to the other serotypes”, “had no negative effect on cardiac function”, “did not cause local inflammation”, and “has also shown robust gene expression in the myocardial tissue” (see pages 105-106, joining paragraph; see Figure 2). Although the claims of ‘315 are directed to the use of adeno-associated viruses, generically, as gene carriers, Mason teaches the advantages of adenovirus-associated virus serotype 9, specifically, as a gene carrier targeted to the heart. Therefore it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the method claimed in Patent ‘315 by using adenovirus-associated virus serotype 9 (AAV9), specifically, as the gene carrier because Mason teaches that AAV9 “could remain in the thoracic cavity for a longer duration of time compared to the other serotypes”, “had no negative effect on cardiac function”, “did not cause local inflammation”, and “has also shown robust gene expression in the myocardial tissue” (see pages 105-106, joining paragraph; see Figure 2).



Response to Arguments - Double Patenting
	Applicant’s remarks filed 12/23/2021 have been carefully considered, but are not found persuasive. In this case, Applicant’s traversal of the double patenting rejections is on the same grounds of traversal as the 35 U.S.C. 103 rejections, which have been addressed by the Examiner above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633